DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Examiner acknowledges the amendments to claim 1.  The Examiner withdraws the previous rejections and objection. Regarding claim 5, the Examiner discovered new applicable references.  As such, a second non final is being issued.
The Examiner maintains the interpretations as previously discussed.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/28/2021 and 5/1/2019 are being considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a blast pipe unit through which wind generated from a fan that an engine power passes” in claim 1.
“an opening or closing unit … to open or close an inside of the blast pipe unit” in claim 4.  
“a control unit configured to control an operation of the opening or closing unit based on the temperature of the wind” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

When looking to the specification, the blast pipe unit is described to be a plurality of parts to form a conduit to direct the wind (air) flow.  For Examination purposes, this is the structure required for the “blast pipe unit” or equivalents thereof.
When looking to the specification, the opening or closing unit is described as a type of valve capable of sliding from an open position to a closed position.  From the figures it appears to be a plate or gate valve capable of closing the blast pipe.  For Examination purposes, any item capable of articulating from an open position to a closed position to block flow, or equivalents thereof, will be considered applicable. 
When looking to the specification, the control unit is described to be a microprocessor, software or hardware.  For Examination purposes, this is the structure required for the limitation, or equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghannam (US 2017/0347395).
Regarding claim 1 (Currently Amended) Ghannam discloses a cleaner for a lidar sensor (Figure 3), comprising: 
a blast pipe unit (vehicle body including HVAC system and Item 215) through which wind generated from a fan (inherently present in HVAC system) that an engine powers passes (Paragraphs [0025-26]); and 
the lidar sensor (Item 115) attached to the blast pipe unit, wherein foreign matter adhering to a surface of the lidar sensor is removed by the wind discharged from the blast pipe unit (Paragraph [0026]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam (US 2017/0347395) in view of Boegel (US2014/0104426).
Regarding claim 2 (Original) Ghannam discloses a cleaner of claim 1.  Ghannam fails to explicitly disclose a filter installed in the blast pipe unit, and configured to purify the wind passing through the blast pipe unit.  Filters are common items HVAC systems.
Boegel teaches comprising a filter installed in inlet of the blast pipe unit, and configured to purify the wind passing through the blast pipe unit (Item 30, Paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add the filter of Boegel to the blast pipe unit of Schmidt.  Filters are commonly used devices for cleaning particulates from the air.  By using the known filtering device to the dirty air scenario of Ghannam would lead one of ordinary skill in the art to the predictable result that the air coming out of the blast pipe unit would be cleaner.  This would help keep contaminants off the lens of the lidar sensor and in some extreme scenarios, protect the lens from being scratched from larger particles.  Further, less particulate in the air would mean the valving and internal components within the blast pipe would see less dirt, which would increase the life of the internal components.
Regarding claim 3 (Original), Ghannam in view of Boegel disclose the cleaner of claim 2, wherein the filter is disposed across an inside of the blast pipe unit, such that top and bottom surfaces and left and right side surfaces of the filter contact an entire inner surface of the blast pipe unit (Boegel Figure 5, Item 30 covers the whole flow path of the inlet). 
Regarding claim 4 (Original), Ghannam in view of Boegel disclose the cleaner of claim 2, further comprising: a temperature measurement unit installed in the blast pipe unit, and configured to measure temperature of the wind passing through the blast pipe unit (Paragraph [0017]); an opening or closing unit (Items 152) installed in the blast pipe unit, and configured to open or close an inside of the blast pipe unit; and a control unit (Item 110) configured to control an operation of the opening or closing unit based on the temperature of the wind (Paragraph [0025] describes how when the Lidar is cold, heat from the cabin is pushed to the Lidar to warm the sensor). 
Regarding claim 6 (Original), Ghannam in view of Boegel disclose the cleaner of claim 4 wherein the blast pipe unit comprises: a first blast pipe (Ghannam; body of the vehicle) in which the filter (previously modified by Boegel) and the temperature measurement unit (Ghannam Paragraph [0009-10 and 17]) installed; a second blast pipe (nozzle near the lidar, not shown but described in Paragraph [0026]) connected to the first blast pipe, the second blast pipe comprises an outlet through which wind introduced from the first blast pipe is discharged, and the lidar sensor is installed on the outlet and an installation unit (dashboard of vehicle shown in Figure 3) extended inwardly from the first blast pipe, such that the opening or closing unit is slidably installed on the installation unit (Paragraph [0025]).  
Regarding claim 7 (Original), Ghannam in view of Boegel disclose the cleaner of claim 6, wherein the second blast pipe comprises: a second blast plate (Ghannam; Item 145) extended from a top of the first blast pipe to be inclined toward the lidar sensor; and a base plate (Item 130 is the external surface of the vehicle body Item 105) extended forward from a bottom of the first blast pipe, and having the outlet formed therein.  
Regarding claim 8 (Original), Ghannam in view of Boegel disclose the cleaner of claim 7, wherein the second blast pipe further comprises a second blast guide plate extended from the second blast plate toward the lidar sensor (Annotated Figure 3).  

    PNG
    media_image1.png
    661
    699
    media_image1.png
    Greyscale

Annotated Figure 3 - Ghannam
Regarding claim 9 (Original), Ghannam in view of Boegel disclose the cleaner of claim 8, wherein the sesecond blast guide plate is disposed in parallel to a front surface of the lidar sensor (Annotated Figure 3).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ghannam (US 2017/0347395) in view of Boegel (US2014/0104426) in view of Werner (DE 102012015260).
Regarding claim 5 (Original), Ghannam in view of Boegel disclose the cleaner of claim 4.  Ghannam fails to explicitly disclose wherein when the temperature of the wind is equal to or more than a preset temperature, the control unit is configured to operate the opening or closing unit to close the inside of the blast pipe unit.  Ghannam discusses how the heater of the HVAC is used to warm a cold sensor.	Werner teaches a radar defrosting unit wherein when the temperature of the wind is equal to or more than a preset temperature, the control unit is configured to operate the opening or closing unit to close the inside of the blast pipe unit (Translation, Paragraph [0018] discusses how the defrosting function is only active when the outside temperature is less than 8 degrees Celsius).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate deactivating the cleaner when above the preset temperature as taught by Werner to the cleaner of Ghannam.  Turning off the heated air of Ghannam would allow for energy of the vehicle to be conserved when not needed and would prevent the Lidar from overheating.  Since it is known that overheating of a sensor can lead to damage.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghannam (US 2017/0347395).
Regarding claim 10 (New), Ghannam discloses a cleaner for a lidar sensor (Item 115), comprising: a blast pipe unit (vehicle body including HVAC system and Item 215) through which wind generated from a fan that an engine powers passes; and the lidar sensor attached to a bottom surface of the blast pipe unit, wherein foreign matter adhering to a surface of the lidar sensor are removed by the wind discharged from an opening in the bottom surface of the blast pipe unit (Item 215 passes through the and thereby flows across a front surface of the lidar sensor (Paragraphs [0025-26]).
In the embodiment shown in Figure 3, Ghannam fails to explicitly disclose the Lidar being attached to a bottom surface of the blast pipe unit.  In the other embodiments (Figures 2 and 4 and Paragraph [0008]) its discussed how the Lidar sesnors can be mounted in a variety of locations around the vehicle including beneath a bumper.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the location of the sensor of the embodiment of Figure 3 for the sensor location of as discussed in Figure 2.  Doing so would allow for a sensor to be in a more critical location for other tasks such as adaptive cruise control or parking assistance.  
Response to Arguments
Applicant argues the 112f interpretations.  The Examiner respectfully disagrees.  The term “unit” is viewed as a generic placeholder.  Each of the 112f interpretations have functionality followed by a lack of structure.  For Example, there is no structure for the blast pipe unit in claim 1 for one of ordinary skill in the art to understand what could be considered a blast pipe unit.  As such the interpretations are maintained.
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723